Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20974 Page 1 of 20




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

      C.R. BARD, INC., a New Jersey corporation,           MEMORANDUM DECISION AND
      and BARD PERIPHERAL VASCULAR,                       ORDER GRANTING DEFENDANT’S
      INC., an Arizona corporation,                       MOTION TO AMEND AND DENYING
                                                          PLAINTIFFS’ MOTION TO STRIKE
              Plaintiffs,
                                                                   2:12-cv-00032-RJS-DAO
      v.
                                                             Chief District Judge Robert J. Shelby
      MEDICAL COMPONENTS, INC., a
      Pennsylvania corporation,                               Magistrate Judge Daphne A. Oberg

              Defendant.


             Before the court are two separate but related motions in this heavily litigated patent

  infringement action. Plaintiffs C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively,

  Bard) filed a Motion to Strike Medcomp’s Inequitable Conduct Allegations in its Final Invalidity

  Contentions.1 Bard argues inequitable conduct allegations cannot be asserted in invalidity

  contentions because they must be raised with specificity in a pleading. In response, Defendant

  Medical Components (MedComp) filed a Motion for Leave to File a Second Amended Answer

  and Counterclaims to Bard’s Amended Complaint,2 seeking to add a new counterclaim and an

  affirmative defense arising from Bard’s alleged inequitable conduct. MedComp contends Bard

  perpetrated a fraud on the United States Patent and Trademark Office by intentionally inserting

  unsupported and prohibited new matter in an amendment to its parent patent application,

  enabling Bard to obtain an earlier, illegitimate priority date for the patents at issue in this case.




  1
      Dkt. 300.
  2
      Dkt. 321.
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20975 Page 2 of 20




                For the reasons explained below, Bard’s Motion to Strike is DENIED, and MedComp’s

  Motion to Amend is GRANTED.

                                              PROCEDURAL HISTORY

                On January 11, 2012, Bard filed its initial Complaint against MedComp, asserting claims

  for infringement of three Bard patents.3 MedComp answered the Complaint on March 14, 2012,

  alleging that Bard’s patents were invalid and pleading counterclaims for noninfringement.4 On

  July 23, 2012, Bard filed an Amended Complaint, which remains the operative pleading.5 On

  August 3, 2012, MedComp answered Bard’s Amended Complaint, reasserting its counterclaims

  and affirmative defenses.6

                On October 12, 2012, the case was stayed while the patents-in-suit underwent inter

  partes reexamination before the United States Patent and Trademark Office (PTO).7 The stay

  remained in place for nearly seven years until it was lifted on October 4, 2019.8 Shortly after the

  case was reopened, the court entered a Scheduling Order, requiring that all motions to amend

  pleadings be filed by July 10, 2020.9

                On June 15, 2020, MedComp first raised inequitable conduct allegations against Bard in

  its Initial Invalidity Contentions.10 On July 10, 2020, MedComp sought leave to amend its 2012

  Answer.11 MedComp sought to include additional factual detail supporting its previously


  3
      Dkt. 2.
  4
      Dkt. 19 (Def.’s Answer to Complaint).
  5
      Dkt. 69.
  6
      Dkt. 72 (Def.’s Answer to Amended Complaint).
  7
      See Dkt. 78 (Order Staying Case for 45 Days); Dkt. 93 (Order Staying and Administratively Closing Case).
  8
      Dkt. 161 (Order Reopening Case, Order Lifting Stay).
  9
      See Dkt. 183 (Scheduling Order).
  10
       See Dkt. 321 at 7.
  11
       Dkt. 195 (Def.’s Motion to Amend).

                                                             2
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20976 Page 3 of 20




  pleaded counterclaim that Bard’s U.S. Patent Nos. 7,785,302 and 7,947,022 are invalid.12

  Specifically, MedComp’s proposed amendment included allegations that the patents are invalid

  under 35 U.S.C. §§ 112 and 132 because Bard improperly introduced new matter before the

  PTO, impermissibly broadening the scope of its patents.13 On September 8, 2020, the court

  granted MedComp’s Motion to Amend,14 and MedComp filed its amended answer on September

  14, 2020.15

                 On November 25, 2020, MedComp again raised inequitable conduct, this time in its Final

  Invalidity Contentions.16 Bard responded by moving on December 28, 2020 to strike the

  inequitable conduct allegations, arguing that if MedComp wished to assert inequitable conduct, it

  must first move to amend its answer.17 And so MedComp did.

                 On January 11, 2021, MedComp sought leave to file a Second Amended Answer and

  Counterclaims (the SAAC) to assert a new counterclaim and affirmative defense for inequitable

  conduct in Bard’s prosecution of the ’302 patent based on alleged material misrepresentations

  Bard’s prosecuting attorney made to the PTO.18 MedComp contends it only recently discovered

  evidence during fact discovery to support the proposed amendment based on the depositions of a

  senior Bard executive, Kelly Powers, and Bard’s outside patent prosecution counsel, Todd

  Wight.19 Bard argues MedComp has not demonstrated good cause to amend after the deadline




  12
       See id. at 2.
  13
       See id.
  14
       See Dkt. 206.
  15
       Dkt. 207 (Amended Answer).
  16
       See Dkt. 321 at 7.
  17
       Dkt. 300 at 2.
  18
       Dkt. 321 at 2.
  19
       Id. at 1.

                                                        3
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20977 Page 4 of 20




  for amendments has passed.20 Bard further maintains the Motion to Amend should be denied for

  undue delay, undue prejudice, and futility based on MedComp’s failure to adequately plead the

  claim of inequitable conduct.21

                                                   DISCUSSION

              Because the outcome of Bard’s Motion to Strike is dependent on whether MedComp is

  granted leave to file the SAAC, the court will turn first to MedComp’s Motion to Amend before

  addressing Bard’s Motion to Strike.

         I.       MedComp’s Motion to File a Second Amended Answer and Counterclaims

              Federal Rules of Civil Procedure 15(a)(2) and 16(b)(4) govern where, as here, a party

  seeks leave to amend pleadings after the deadline for amending set in a scheduling order has

  passed.22 Under Rule 16(b)(4), a court-issued scheduling order “may be modified only for good

  cause and with the judge’s consent.”23 “Good cause,” as required by Rule 16, is “an arguably

  more stringent standard than the standards for amending a pleading under Rule 15.”24 The “more

  liberal Rule 15(a) standard”25 provides that, outside of amending as a matter of course, the “court

  should freely give leave [to amend] when justice so requires.”26 “Refusing leave to amend is

  generally only justified upon a showing of undue delay, undue prejudice to the opposing party,




  20
       See Dkt. 360 (Bard’s Opposition to Motion to Amend) at 2–5.
  21
       Id. at 5–10.
  22
    StorageCraft Tech. Corp. v. Persistent Telecom Sols., Inc., No. 2:14-cv-76-DAK, 2016 WL 3435189, at *7 (D.
  Utah June 17, 2016) (unpublished); see also Bylin v. Billings, 568 F.3d 1224, 1231 (10th Cir. 2009) (“Rule 15
  governs amendments to pleadings generally, Rule 16 governs amendments to scheduling orders.”).
  23
       Fed. R. Civ. P. 16(b)(4).
  24
       Bylin, 568 F.3d at 1231.
  25
       StorageCraft, 2016 WL 3435189, at *8.
  26
       Fed. R. Civ. P. 15(a)(2).

                                                           4
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20978 Page 5 of 20




  bad faith or dilatory motive, failure to cure deficiencies by amendments previously allowed, or

  futility of amendment.”27

             In the Tenth Circuit, district courts “have consistently applied a two-step analysis based

  on both Rule 16(b) and Rule 15(a) when deciding a motion to amend that is filed beyond the

  scheduling order deadline.”28 First, the court must determine “whether the moving party has

  established ‘good cause’ within the meaning of Rule 16(b)(4) so as to justify allowing the

  untimely motion.”29 Second, if the court determines that good cause has been established, it will

  then “proceed to determine if the more liberal Rule 15(a) standard for amendment has been

  satisfied.”30 The court will apply this two-step procedure to MedComp’s Motion to Amend.

             A. MedComp Satisfies the Good-Cause Requirement Under Rule 16(b)(4)

             In its 2020 Amended Counterclaim, MedComp asserted that Bard’s ’302 patent was

  invalid because Bard unlawfully added new matter to its Second Preliminary Amendment to the

  ’954 parent Patent Application by inserting unsupported drawings—known as Figs. 52A and

  52B—containing a “CT” engraving as a radiopaque indicia of power injection, even though Bard

  certified to the PTO that these figures were not new matter.31 These are the same facts that also

  underpin MedComp’s proposed inequitable conduct claim.32 MedComp maintains that it did not

  have sufficient evidence before the July 10, 2020 amendment deadline to meet the heightened



  27
       Bylin, 568 F.3d at 1229 (internal quotation marks and citation omitted).
  28
    StorageCraft, 2016 WL 3435189, at *8; see also Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1247 (10th Cir.
  2015) (explaining that a party seeking leave to amend after a scheduling order deadline must satisfy both the Rule
  16(b) and Rule 15(a) standards).
  29
    StorageCraft, 2016 WL 3435189, at *8.; see also Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d
  1230, 1241 (10th Cir. 2014) (adopting the position that “parties seeking to amend their complaints after a scheduling
  order deadline must establish good cause for doing so”).
  30
       StorageCraft, 2016 WL 3435189, at *8.
  31
       See Dkt. 208 at 10–14, ¶¶ 11, 16–17, 19.
  32
       See Dkt. 321 at 4.

                                                               5
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20979 Page 6 of 20




  standard for pleading inequitable conduct.33 It was not until December 2020, when MedComp

  deposed Bard’s inventor, Powers, and its outside patent prosecution attorney, Wight, that

  MedComp obtained the evidence it needed to adequately support an inequitable conduct claim.34

              In response, Bard argues MedComp had all the relevant information necessary to make

  an inequitable conduct claim as early as June 15, 2020, when MedComp included allegations of

  inequitable conduct in its Initial Invalidity Contentions.35 Moreover, based on the same set of

  facts described in the preceding paragraph, Bard argues MedComp failed to make an inequitable

  conduct claim in its first amended pleadings, which were properly filed before the July 10, 2020

  deadline.36 For these reasons, Bard contends MedComp’s actions show a lack of diligence to

  adhere to the scheduling deadlines and do not support a showing of good cause required under

  Rule 16.37 The court disagrees.

              “The burden of proving inequitable conduct is a heavy one.”38 Because a claim for

  inequitable conduct sounds in fraud, “a patent challenger who seeks to raise inequitable conduct

  as a defense or a counterclaim is required to meet the heightened standard of pleading set forth in

  Rule 9(b) of the Federal Rules of Civil Procedure, which requires a party to ‘state with

  particularity the circumstances constituting fraud.’”39 To adequately plead “the ‘circumstances’

  of inequitable conduct with the requisite ‘particularity’ under 9(b), the pleading must specify the


  33
       Id.
  34
       Id. at 5.
  35
       See Dkt. 360 at 3–4.
  36
       Id. at 4–5.
  37
       Id. at 5.
  38
    Lipocine Inc. v. Clarus Therapeutics, Inc., No. CV 19-622 (WCB), 2020 WL 4794576, at *3 (D. Del. Aug. 18,
  2020) (Bryson, J. (Fed. Cir. Judge sitting by designation)).
  39
    Lipocine, 2020 WL 4794576, at *8 (quoting Fed. R. Civ. P. 9(b)); see also Exergen Corp. v. Wal-Mart Stores,
  Inc., 575 F.3d 1312, 1326 (Fed. Cir. 2009) (“Inequitable conduct, while a broader concept than fraud, must be pled
  with particularity under Rule 9(b).”) (internal alteration, quotation marks, and citation omitted).

                                                           6
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20980 Page 7 of 20




  who, what, when, where, and how of the material misrepresentation or omission committed

  before the PTO.”40 Additionally, the pleading must also include “sufficient allegations of

  underlying facts from which a court may reasonably infer that a specific individual (1) knew of

  the withheld material information or of the falsity of the material misrepresentation, and (2)

  withheld or misrepresented this information with a specific intent to deceive the PTO.”41

             Inequitable conduct is a serious claim. Indeed, “the remedy for inequitable conduct is the

  ‘atomic bomb’ of patent law.”42 The finding of inequitable conduct on any single claim “renders

  the entire patent unenforceable.”43 To discourage parties from making routine assertions of

  inequitable conduct,44 the Federal Circuit has tightened the standards for such claims.45 And

  unsupported inequitable conduct claims are disfavored.46 Given the high standards of pleading

  and evidentiary hurdles for inequitable conduct claims, courts regularly find that “it is not

  unreasonable for patent challengers to postpone raising allegations of inequitable conduct until

  sufficient discovery has been conducted to enable the challenger [to] confirm its suspicions and

  gather the evidence necessary to sustain its claims.”47 Such is the case here.




  40
    Exergen, 575 F.3d at 1328; see also id. at 1318 (“Whether inequitable conduct has been pleaded with particularity
  under Rule 9(b) is a question governed by Federal Circuit law.”).
  41
       Id. at 1328–29.
  42
       Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288 (Fed. Cir. 2011).
  43
       Id.
  44
    Id. at 1289 (“The habit of charging inequitable conduct in almost every major patent case has become an absolute
  plague.”) (internal alteration, quotation marks, and citation omitted).
  45
   See Exergen, 575 F.3d at 1326 (requiring inequitable conduct claims to meet the heightened pleading standard of
  Rule 9(b)); Therasense, 649 F.3d at 1290 (“This court now tightens the standards for finding both intent and
  materiality in order to redirect a doctrine that has been overused to the detriment of the public.”).
   Probert v. The Clorox Co., 258 F.R.D. 491, 494 (D. Utah 2009), aff’d sub nom. Probert v. Clorox Co., 404 F.
  46

  App’x. 486 (Fed. Cir. 2010) (citing Burlington Indus. v. Dayco Corp., 849 F.2d 1418, 1422 (Fed. Cir. 1988)).
  47
    Lipocine, 2020 WL 4794576, at *3; see also Probert, 258 F.R.D. at 494 (allowing Defendant to amend its
  complaint to include an inequitable conduct claim because Defendant “appropriately waited until after taking
  Plaintiffs’ depositions” before making the claim); StorageCraft, 2016 WL 3435189, at *8 (similar).

                                                             7
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20981 Page 8 of 20




             While MedComp acknowledges the deadline for amending pleadings passed on July 10,

  2020, it asserts that it could not have met the heightened pleading standard for an inequitable

  conduct claim until after it conducted the depositions of Powers and Wight in December 2020.48

  MedComp early on suspected inequitable conduct based on Bard’s publicly filed patent

  application documents, but it could not confirm its suspicions until fact discovery and

  depositions were completed.49 This is not a unique circumstance. In fact, “it is ordinarily the

  case that the facts relevant to an inequitable conduct claim are within the [exclusive] possession

  of the patentee and persons under the patentee’s control.”50 Rather than include an unsupported

  inequitable conduct claim in its 2020 Amended Complaint, MedComp sought to depose Wight to

  determine whether there was an innocent explanation for the late addition of the two figures in

  the patent application.51 “Given that a claim of inequitable conduct requires proof of specific

  intent to deceive on the part of the applicants or their representatives, it is hardly surprising that a

  responsible defense counsel would wish to depose those individuals before charging them with

  deceptive intent.”52

             As it relates to Rule 16, MedComp’s reason for delay in seeking an amendment satisfies

  the good-cause requirement. “Rule 16(b) does not focus on the bad faith of the movant, or the

  prejudice to the opposing party. Rather, it focuses on the diligence of the party seeking leave to




  48
       See Dkt. 321 at 4–5.
  49
       Dkt. 428 (MedComp’s Reply) at 1–2.
  50
       Lipocine, 2020 WL 4794576 at *10.
  51
       Dkt. 428 at 2.
  52
    Lipocine, 2020 WL 4794576 at *4; see also Probert, 258 F.R.D. at 494 (“[W]hile Defendant admits that it had
  suspicions about inequitable conduct upon receipt of Plaintiffs’ document production, rather than filing its motion
  for leave to amend at that time, it appropriately waited until after taking Plaintiffs’ depositions.”).

                                                            8
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20982 Page 9 of 20




  modify the scheduling order to permit the proposed amendment.”53 Good cause is established

  under Rule 16(b)(4) if the moving party shows it could not meet the scheduling deadline despite

  its diligent efforts.54 Here, MedComp has demonstrated it was able to acquire the necessary

  evidence to raise an inequitable conduct claim only after the deadline for amending pleadings

  had expired.55 Especially in light of the heightened pleading standards for inequitable conduct

  claims, MedComp’s decision to wait until key depositions were completed (thus ensuring it had

  sufficient evidence) was completely reasonable under the circumstances. MedComp then acted

  diligently, filing its Motion seeking leave to add its counterclaim only thirty-four days after

  taking Wight’s deposition.56 MedComp has established the requisite good cause under Rule 16

  for requesting leave to file the SAAC after the deadline for amending pleadings in the scheduling

  order.57

             Having determined that MedComp satisfies Rule 16’s good-cause requirement, the first

  step in the analysis is complete. The court will now turn to the second step in the analysis and

  explain how MedComp also satisfies the Rule 15(a) standard for amending pleadings.

             B. MedComp Satisfies the Standards of Rule 15(a)

             Whether to grant a party’s request to amend the pleadings pursuant to Rule 15(a) “is

  within the discretion of the trial court.”58 The Rule provides a liberal standard, stating that “the



  53
    Georgelas v. Call, No. 2:16-cv-00511-RJS-PMW, 2020 WL 2043535, at *1 (D. Utah Apr. 28, 2020) (quoting
  Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001)).
  54
       Id.
  55
    Id. at *2 (“Having acquired the information after the expiration of the deadline to add parties, Plaintiff could not
  have met the deadline with diligent effort.”).
  56
       See Dkt. 428 at 3.
  57
    See Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. at 668–69 (“The fact that a party learns, through discovery or
  disclosures, information necessary for the assertion of a claim after the deadline to amend established in the
  scheduling order has expired constitutes good cause to extend that deadline.”).
  58
       Minter v. Prime Equipment Co., 451 F.3d 1196, 1204 (10th Cir. 2006).

                                                             9
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20983 Page 10 of 20




   court should freely give leave when justice so requires.”59 “The purpose of the Rule is to provide

   litigants the maximum opportunity for each claim to be decided on its merits rather than on

   procedural niceties.”60 The Supreme Court explains that parties “ought to be afforded an

   opportunity to test [their] claim on the merits,” unless the nonmoving party can demonstrate

   “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

   deficiencies by amendments previously allowed, undue prejudice to the opposing party . . . [or]

   futility of amendment[.]”61

               Here, Bard argues MedComp’s Motion to Amend should be denied for undue delay,

   undue prejudice, and futility of amendment.62 The court will address each argument in turn.

                   1. Undue Delay

               A party’s ability to amend its pleadings is not restricted to a particular stage in the

   action.63 Therefore, “[l]ateness does not of itself justify the denial of the amendment.”64 Rather,

   the Tenth Circuit “focuses primarily on the reasons for the delay.”65 If the moving party “has no

   adequate explanation for the delay,” the court has sufficient ground to deny leave to amend.66

               Bard relies on the same argument to demonstrate MedComp’s undue delay as it advanced

   in its contentions under Rule 16: MedComp was aware of all the information it needed to raise

   an inequitable conduct claim long before the deadline to amend the pleadings expired.67 As


   59
        Fed. R. Civ. P. 15(a)(2).
   60
        Id. (internal quotation marks and citation omitted).
   61
        Foman v. Davis, 371 U.S. 178, 182 (1962).
   62
        See Dkt. 360 at 5–10.
   63
        See Minter, 451 F.3d at 1205.
   64
        Id. (internal quotation marks and citation omitted).
   65
        Id. at 1206.
   66
        Id. (quoting Frank v. U.S. West, 3 F.3d 1357, 1365–66 (10th Cir. 1993)).
   67
        See Dkt. 360 at 5–6.

                                                               10
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20984 Page 11 of 20




   previously explained, MedComp prudently waited until it had sufficient evidence to support an

   inequitable conduct claim before diligently seeking leave to amend its pleadings. This is an

   adequate reason for the delay. As noted, MedComp filed its Motion only thirty-four days after

   Wight’s deposition was completed.68 This is not excessive delay. The court concludes

   MedComp’s Motion to Amend was timely filed.

                    2. Undue Prejudice

               When deciding a motion to amend the pleadings, the most important factor “is whether

   the amendment would prejudice the nonmoving party.”69 “Courts typically find prejudice only

   when the amendment unfairly affects the defendants in terms of preparing their defense to the

   amendment.”70 This occurs most often “when the amended claims arise out of a subject matter

   different from what was set forth in the complaint and raise significant new factual issues.”71

   The non-moving party bears the burden of proof on the issue of prejudice under Rule 15(a)(2).72

               Bard argues MedComp’s proposed amendment would be prejudicial because it would

   require Bard to take additional discovery in order to ascertain the full scope of MedComp’s

   claims and generalized allegations.73 Bard maintains this will prolong the already lengthy

   proceedings against its wishes to move forward to trial.74




   68
        See Dkt. 428 at 3.
   69
        Minter, 451 F.3d at 1207.
   70
        Id. at 1208 (internal quotation marks and citation omitted).
   71
        Id.
   72
        Lipocine, 2020 WL 4794576 at *6.
   73
        See Dkt. 360 at 6–7.
   74
        Id. at 6.

                                                                11
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20985 Page 12 of 20




               MedComp contends Bard’s purported need to take additional discovery is not credible.75

   MedComp asserts Bard had actual notice MedComp would seek to amend its pleading to add an

   inequitable conduct claim because MedComp included this allegation in both its Initial and Final

   Invalidity Contentions.76 Moreover, MedComp insists the proposed inequitable conduct claim

   does not alter the focus of the case because it is related to the counterclaims MedComp already

   pleaded in its Amended Complaint.77 And the new facts solely involve: “(1) the sworn

   recollections of senior Bard personnel regarding patent prosecutions that are central to this

   dispute; and (2) sworn recollections regarding Bard’s handling of the prosecution file containing

   those documents.”78

               The court does not find Bard’s argument regarding prejudice persuasive for two reasons.

   First, Bard was on notice MedComp intended to pursue an inequitable conduct claim against it

   since at least June 15, 2020, when MedComp first included inequitable conduct allegations in its

   Initial Invalidity Contentions. Although Bard argues that inequitable conduct cannot be added to

   a case through such contentions,79 “[Bard] was clearly on notice that [MedComp] intended to

   raise the issue, and it would have been prudent for [Bard] to prepare for the possibility” that

   MedComp would seek leave to amend its pleadings to include the issue.80 In addition, the

   inequitable conduct claim is closely related to the invalidity claim of Bard’s ’302 patent, which

   MedComp already raised in its Amended Complaint. Not only do the same facts underpin both

   claims, but the defenses to the invalidity claim “apply with equal force” to the inequitable


   75
        See Dkt. 428 at 4.
   76
        Id. at 5.
   77
        See Dkt. 321 at 7.
   78
        Id.
   79
        See Dkt. 360 at 1.
   80
        Lipocine, 2020 WL 4794576 at *6.

                                                      12
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20986 Page 13 of 20




   conduct claim.81 Accordingly, the inequitable conduct claim did not come as a surprise to Bard,

   nor is Bard unprepared to address it.82

               Second, the court is not convinced the addition of MedComp’s inequitable conduct claim

   will require Bard to conduct extensive additional fact discovery. “Typically, the plaintiff in an

   inequitable conduct dispute has access to all the information that is pertinent to its case[.]”83 The

   same is true here. MedComp’s inequitable conduct claim is premised on the sworn recollections

   of senior Bard personnel and Bard’s handling of its own prosecution file containing the

   documents relating to the patent prosecutions at issue in this case. Given that this information is

   primarily within Bard’s control, significant additional fact discovery is unlikely. Bard will not

   be unduly prejudiced by allowing MedComp’s proposed inequitable conduct claim.

               The court concludes that Bard has failed to carry its burden of establishing it will suffer

   significant prejudice from MedComp’s proposed amendments.

                    3. Futility

               Bard argues that granting MedComp’s Motion to Amend is futile for the following

   reasons: (1) MedComp’s SAAC fails to meet the heightened pleading standard of Rule 9(b);84 (2)

   MedComp’s allegations fail to show the requisite intent of Bard to deceive the PTO;85 and (3)

   MedComp did not allege facts demonstrating “but-for” materiality.86 All three arguments fail.




   81
     See Minter, 451 F.3d at 1208–09 (finding the addition of a new claim would not prejudice the defendant because
   the similarities of the claims between the initial and amended pleadings included “significant overlap in the factual
   underpinnings and defenses”).
   82
        See Lipcine, 2020 WL 4794576 at *6.
   83
        Id. at *7 (listing cases).
   84
        See Dkt. 360 at 7–8.
   85
        See id. at 8–10.
   86
        See id. at 10.

                                                             13
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20987 Page 14 of 20




                       a. MedComp’s SAAC Meets Rule 9(b)’s Heightened Standard of Pleading

               As previously explained, when “pleading inequitable conduct in patent cases, Rule 9(b)

   requires identification of the specific who, what, when, where, and how of the material

   misrepresentation or omission before the PTO.”87 Bard argues MedComp’s generalized

   allegations against “Bard” and its “agents and attorneys” are insufficient to adequately plead the

   “who” of inequitable conduct.88 In response, MedComp asserts it adequately identified Wight—

   Bard’s outside patent prosecution attorney—as the individual who made the alleged affirmative

   misrepresentation to the PTO.89 The court, having carefully reviewed the proposed inequitable

   conduct claim in the SAAC, agrees with MedComp.

               The SAAC repeatedly identifies Wight and his conduct before the PTO as the basis for

   the inequitable conduct claim.90 Indeed, in Paragraph 81 of the SAAC, MedComp explicitly

   states, “Bard’s inequitable conduct in the prosecution of the ’302 patent stems from an

   affirmative misrepresentation of the prosecuting attorney, Todd Wight[.]”91 This is no

   generalized reference to Bard, its agents, and/or attorneys.92 In this example, as in many others,

   MedComp “name[s] the specific individual associated with the filing or prosecution” of the

   patent at issue, “who both knew of the material information and deliberately withheld or

   misrepresented it.”93 This satisfies the “who” requirement under Rule 9(b).




   87
        Exergen, 575 F.3d at 1327.
   88
        Dkt. 360 at 7–8.
   89
        See Dkt. 428 at 6.
   90
        See, e.g., Dkt. 321-1, Ex. A (MedComp’s Proposed SAAC) ¶¶ 80, 81, 125, 127, 130, 139, 147, 163, 165, 170.
   91
        Id. ¶ 81.
   92
        See Exergen, 575 F.3d at 1329.
   93
        Id.

                                                            14
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20988 Page 15 of 20




               Not only does MedComp’s SAAC adequately identify (who) Wight, but it also

   sufficiently alleges: (what) the seeking of an earlier priority date for the ’302 patent by

   improperly adding new material to the patent application materials;94 (when) during the patent

   prosecution;95 (where) the application for the ’302 patent;96 and (how) by submitting false

   declarations to the PTO.97

               For these reasons, the court finds that MedComp’s SAAC satisfies the heightened

   pleading standards of Rule 9(b).

                        b. MedComp’s SAAC Includes Sufficient Allegations to Infer Bard’s Intent
                           to Deceive the PTO

               “[A] pleading of inequitable conduct under Rule 9(b) must include sufficient allegations

   of underlying facts from which a court may reasonably infer that a specific individual (1) knew

   . . . of the falsity of the material misrepresentation, and (2) withheld or misrepresented this

   information with a specific intent to deceive the PTO.”98 “Intent and materiality are separate

   requirements,” meaning that “a court must weigh the evidence of intent to deceive independent

   of its analysis of materiality.”99

               “Because direct evidence of deceptive intent is rare, a district court may infer intent from

   indirect and circumstantial evidence.”100 The burden of proof rests on the party alleging

   inequitable conduct.101 Nevertheless, inequitable conduct claims are “rarely disallowed at the



   94
        See, e.g., Dkt. 321-1 ¶ 163.
   95
        Id. ¶ 122.
   96
        Id.
   97
        Id. ¶ 139.
   98
        Exergen, 575 F.3d at 1328–29.
   99
        Therasense, 649 F.3d at 1290.
   100
         Id.
   101
         Id. at 1291.

                                                        15
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20989 Page 16 of 20




   pleading stage due to failure to adequately allege scienter.”102 MedComp need only plead

   sufficient facts from which it may be inferred that Wight made a material misrepresentation

   during the prosecution of the ’302 patent and did so with the specific intent to deceive the

   PTO.103

               As explained, MedComp’s inequitable conduct claim is based on the allegations that

   Bard, through Wight, impermissibly added new figures in an amendment to the ’954 parent

   patent application while representing that no new matter was introduced, and this was done with

   an intent to deceive the PTO. The purpose of this alleged misrepresentation was to broaden the

   scope of Bard’s patents and obtain an earlier, illegitimate priority date for Bard’s ports that were

   marked with the “CT” indicia.104

               Bard argues MedComp has offered no factual support that Bard’s counsel or employees

   knew of the falsity of the alleged material misrepresentation before the PTO.105 Specifically,

   MedComp cannot show Wight believed his statement to the PTO—that no new matter was

   introduced in the ’954 application—was false.106

               MedComp contends it has provided robust circumstantial evidence demonstrating Bard’s

   intent to deceive the PTO. First, Bard had a strong commercial motivation to secure an earlier

   priority date for its own patents, which would exclude other competitors from using the “CT”

   indicia.107 Second, as Bard’s longtime patent prosecution attorney, Wight understood the


   102
         Lipocine, 2020 WL 4794576 at *8 (internal quotation marks and citation omitted).
   103
      See id. (explaining in the context of the specific facts before the court: “It is enough that the defendant plead
   sufficient facts from which it may be inferred that the applicant knew of withheld material information and withheld
   that information with the specific intent to deceive the PTO.”) (citation omitted).
   104
         See Dkt. 321 at 3.
   105
         See Dkt. 360 at 9.
   106
         Id.
   107
         Dkt. 321 at 9.

                                                             16
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20990 Page 17 of 20




   material he was submitting to the PTO.108 Third, Wight submitted the new figures to the PTO on

   the same day Bard engineers emphasized the “CT” designation was a “new feature” the Bard

   sales team would be emphasizing.109 Fourth, Wight’s deposition testimony was evasive, and he

   was unable to adequately explain the inclusion of the new figures in the patent application

   materials.110

               It is not necessary for MedComp to demonstrate definitively at the pleading stage

   whether Wight believed his statement to the PTO was false.111 Such direct evidence is rare and

   not required.112 It is enough for MedComp to provide sufficient information from which the

   court may infer deceptive intent. This MedComp has done. The court finds the aforementioned

   allegations, in conjunction with the detailed factual allegations included in MedComp’s SAAC

   regarding the inequitable conduct claim, are “sufficient to support an inference of specific intent

   to deceive the PTO.”113

                          c. Bard’s Alleged Misrepresentations are an Exception to the But-For
                             Materiality Requirement

               “[A]s a general matter, the materiality required to establish inequitable conduct is but-for

   materiality.”114 When assessing the materiality of an alleged false or misrepresented statement,

   “the court must determine whether the PTO would have allowed the claim if it had been aware of




   108
         Id.
   109
         See id. at 10.
   110
         See Dkt. 428 at 8–9.
   111
      See Probert, 258 F.R.D. at 495 (“Although Plaintiffs argue that each asserted basis for Defendant's inequitable
   conduct counterclaim lacks material evidence in support, Defendant is not required to meet its full burden of proof at
   the pleading stage.”).
   112
         Lipocine, 2020 WL 4794576 at *8.
   113
         See id.
   114
         Therasense, 649 F.3d at 1291.

                                                            17
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20991 Page 18 of 20




   the [misrepresentation].”115 However, there is an exception to the but-for materiality

   requirement in cases where “the patentee has engaged in affirmative acts of egregious

   misconduct.”116 For example, the filing of “a false affidavit or declaration is per se material.”117

   A claim for priority is also “inherently material to patentability because a priority date may

   determine validity[.]”118 Therefore, a misrepresentation regarding priority is material regardless

   whether it would have “immediately affected patentability.”119

               Bard argues MedComp has failed to plead facts within the narrow exception of but-for

   materiality,120 insisting instead that MedComp must provide evidence of a deliberately planned

   and carefully executed scheme to defraud the PTO.121 In response, MedComp contends but-for

   materiality is not required because it has sufficiently pled and adequately alleged facts that Wight

   committed egregious misconduct by making an affirmative misrepresentation to the PTO.122

   Moreover, MedComp emphasizes the alleged misrepresentation concerned the priority date of

   Bard’s patents, arguing that false claims of priority are always highly material.123 The court

   again agrees with MedComp.

               The Federal Circuit instructs that a false declaration is “per se material.”124 A

   misrepresentation regarding priority is also inherently material.125 There are no further steps in


   115
         Id.
   116
         Id. at 1292.
   117
         Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d 1285, 1294 (Fed. Cir. 2012).
   118
         Nilssen v. Osram Sylvania, Inc., 504 F.3d 1223, 1233 (Fed. Cir. 2007).
   119
         Id.
   120
         See Dkt. 360 at 10.
   121
         Id. (citing Therasense, 649 F.3d at 1292).
   122
         See Dkt. 428 at 10.
   123
         Id.
   124
         Outside the Box, 695 F.3d at 1294.
   125
         Nilssen, 504 F.3d at 1233.

                                                              18
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20992 Page 19 of 20




   the analysis requiring a district court to find evidence of a deliberate scheme to defraud the PTO.

   So long as MedComp separately satisfies the “intent to deceive prong,” the exception to the but-

   for materiality requirement applies. As previously discussed, MedComp’s detailed factual

   allegations included in the SAAC provide the court with enough information to reasonably infer

   that Wight’s alleged statement to the PTO was a false declaration, and thus material. Bard’s

   futility arguments fail.

                Based on the foregoing analysis, the court concludes that justice requires MedComp be

   allowed to file its SAAC, which will provide the maximum opportunity for the claims to be

   decided on the merits, as provided for under Rule 15’s liberal standard. Having so decided, the

   court now turns to Bard’s Motion to Strike.

          II.      Bard’s Motion to Strike MedComp’s Inequitable Conduct Allegations from the
                   Final Invalidity Contentions

                Bard’s Motion to Strike is based entirely on its argument that inequitable conduct

   allegations cannot be asserted in invalidity contentions but must be raised in a pleading with the

   requisite specificity.126 Because the court grants MedComp’s request to file the SAAC for the

   reasons discussed above, Bard’s Motion to Strike is rendered moot.

                In Bard’s Reply brief in support of its Motion to Strike, Bard insists MedComp’s Motion

   to Amend does not moot Bard’s motion to strike because “the allegations contained in

   MedComp’s proposed [SAAC] do not match the allegations in MedComp’s Final Invalidity

   Contentions.”127 The court will not consider this argument as it was “not mentioned in the

   opening brief, much less argued, and [is] therefore abandoned.”128 The general rule in the Tenth



   126
         See Dkt. 300 at 2–3.
   127
         Dkt. 361 at 3.
   128
         Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011).

                                                             19
Case 2:12-cv-00032-RJS-DAO Document 634 Filed 05/07/21 PageID.20993 Page 20 of 20




   Circuit “is that a party waives issues and arguments raised for the first time in a reply brief.”129

   Moreover, the court’s Local Rules require that all “[r]eply memoranda must be limited to

   rebuttal of matters raised in the opposition memoranda.”130 The court will not depart from these

   rules.

                                                       CONCLUSION

               For the foregoing reasons, Bard’s Motion to Strike Medcomp’s Inequitable Conduct

   Allegations in its Final Invalidity Contentions131 is DENIED, and MedComp’s Motion for Leave

   to File a Second Amended Answer and Counterclaims to Bard’s Amended Complaint132 is

   GRANTED. MedComp is ORDERED to file the SAAC within seven (7) days of the entry of

   this Order. Bard is to respond within the time permitted under the Rules.

               SO ORDERED this 6th day of May 2021.

                                                                BY THE COURT:



                                                                ________________________________________
                                                                ROBERT J. SHELBY
                                                                United States Chief District Judge




   129
         Id. (internal quotation marks and citation omitted).
   130
      DUCivR 7-1(b)(2)(C). Here, there are no arguments raised in MedComp’s Opposition Memorandum that could
   be considered related to Bard’s argument of a mismatch between MedComp’s allegations in the SAAC and the Final
   Invalidity Contentions. See Dkt. 322 at 1–2.
   131
         Dkt. 300.
   132
         Dkt. 321.

                                                                  20
